Citation Nr: 1755843	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  15-29 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial compensable rating for a skin disability, characterized as lipomatosis and residuals thereof, including scars.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as anxiety, depression, substance abuse, and insomnia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2010 to February 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction over the matters on appeal is with the RO in New York, New York. 

The Veteran is claiming service connection for an acquired psychiatric disorder to include substance abuse, insomnia, depression, and anxiety.  During the course of this appeal, his psychiatric symptoms have also been diagnosed as posttraumatic-stress disorder (PTSD) and adjustment disorder.  However, a service connection claim which describes only one particular psychiatric disorder should not necessarily be limited to that disorder.  Rather, as reflected in the title page, VA should consider the claim as one for any psychiatric disability that may reasonably be encompassed by evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's skin disability manifests with five or more lipomas and scars that are painful; lipomas and scars that are deep and nonlinear and an area of at least 144 sq. in. (929 sq. cm), lipomas and scars that cover more than 40 percent of the entire body, or more than 40 percent of exposed areas, or, requires the use of constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs, and/or disfigurement of the head, face, or neck with visible or palpable tissue loss have not been shown.

2.  Separate evaluations for the Veteran's lipomatosis and residuals thereof, to include scars, is improper, as the Veteran's is entitled to a single evaluation based upon symptoms from a related skin disorder.


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent rating, but no more, for a skin disorder, characterized as lipomatosis and residuals thereof, including scars, have been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.118, DCs 7805, 7819 (2017).

2.  The criteria for separate disability ratings for lipomatosis and residuals thereof, to include scars, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.118, Diagnostic Codes (DCs) 7805, 7819 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

The Veteran is seeking an increased rating for his service-connected skin disorder.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran is seeking a compensable rating for his skin disability, characterized as lipomatosis and residuals related thereto, in which the RO assigned the Veteran separate noncompensable ratings under DCs 7805 (addressing scars) and 7819 (addressing benign skin neoplasms), respectively.  However, in the Board's view, the Veteran's skin disability should be assigned a single rating and evaluated under 38 C.F.R. § 4.118, DC 7819, given that this code appropriately captures the predominant disability - lipomatosis.  Moreover, separate ratings for related symptoms of the same underlying skin condition would violate the anti-pyramiding provisions of 38 C.F.R. § 4.14.  

The Board's change in diagnostic code does not sever service connection, but rather, it more appropriately captures the nature of his skin disability.  See Butts v. Brown, 5 Vet. App. 532 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  In doing so, the ratings for his service-connected skin disability should be combined into a single noncompensable rating.  As such, the Board notes that the Veteran's overall rating for this period is not being reduced and therefore, the procedural requirements normally required for reductions are inapplicable in this case.  See C.F.R. § 3.105(e); See also Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007); O'Connell v. Nicholson, 21 Vet. App. 89 (2007).

As a preliminary matter, the Board assigns a 30 percent rating for the Veteran's lipomatosis under 38 C.F.R. § 4.118, DC 7819, based upon the findings from the December 2012 and April 2014 VA examiners, in conjunction with the Veteran's credible statements, that he had at least 5 lipomas that were painful.  

In order to warrant a rating in excess of 30 percent for lipomatosis, the evidence must show:
* Visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement (50 percent under 7800);
* Deep and nonlinear and an area or areas of at least 144 sq. in. (929 sq. cm) or greater (40 percent under DC 7801);
* More than 40 percent of the entire body, or more than 40 percent of exposed areas, or; requires the use of constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs (60 percent under DC 7806).
See 38 C.F.R. § 4.118.

After a review of the evidence of record, a rating in excess of 30 percent is not warranted.  Specifically, in a December 2012 VA examination, the Veteran presented with 8 tender lipomas on his arms, lateral chest walls, and back.  The lipomas were subcutaneous and measured between 0.5 cm and 2 cm.  No disfigurement to the Veteran's head, face, or neck was reported.  Moreover, the Veteran did not use systemic therapy such as corticosteroids or other immunosuppressive drugs to treat his condition.  Additionally, the examiner did not observe any scarring relating to his lipomatosis.

Similarly, in an April 2014 VA examination, the Veteran had the following lipomas: back (2.0cm x 3.0cm), left forearm (1cm x 1cm), right flank (1cm x 1cm - deep), left flank (1cm x 1cm - deep), right forearm (1cm x 1cm - superficial), and left thigh (1cm x 1cm - deep).  The Veteran also had 10 lipoma related scars that were flat and linear and measured a combined 12.45 sq. cm.  The Veteran did not have disfigurement to his head, face, or neck, and he did not use systemic therapy.  No other complications or functional limitations were observed.  

The Veteran's medical treatment records do not reflect evidence of a larger size or face/head/neck disfigurement that would warrant a higher rating.  As such, a rating in excess of 30 percent is not for application.  

The Board has also considered whether a higher rating is warranted under DC 7805 for "other" scars, which are to be rated based on limitation of function of the part affected.  However, the December 2012 and April 2013 VA examiners did not find any evidence of nerve or muscle damage.  Further, there is no evidence of other disabling effects that would warrant a higher and/or additional rating.  Additionally, to the extent that the Veteran has reported symptoms of nerve damage, the Board observes that there is insufficient objective medical evidence to indicate that this is related to his lipomatosis.  Therefore, a rating under DC 7805, or any other relevant diagnostic code is not for application.

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that his lipomatosis and residual scarring are worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms such as pain, because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his scar disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's lipomatosis and residual scarring have been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated. 

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issue on appeal, such as pain and interference with daily activities, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board notes that the Veteran filed a claim for TDIU during the course of the appeal that was denied by the RO in September 2017.  While this decision was never appealed, when a veteran submits a claim seeking an increased rating for a service-connected medical disability, it is construed as a claim for the highest rating possible to include entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  As such, although his TDIU claim was previously denied, it may be effectively re-raised when evidence is added to the record which may support a claim of unemployability that was not previously considered.  In this case, since his previous TDIU denial, the Veteran does not assert, and the record does not indicate that his service-connected skin disability prevents him from obtaining and maintaining substantial gainful employment.  Moreover, even though the Board is increasing the disability rating for the Veteran's lipomas, he still does not meet the schedular requirements for TDIU.  Additionally, the Board's grant of an increased rating does not imply that the Veteran's disorder actually worsened since his TDIU claim was last denied.  
As such, Rice is inapplicable.  See Tyrues v. Shinseki, 23 Vet. App. 166 (2009).  

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

The Board finds that all necessary assistance has been provided to the Veteran.  Indeed, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of the examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The assigned separate evaluations for lipomatosis and residuals thereof, to include scarring, are discontinued.

A 30 percent rating, but no more, for a skin disorder, characterized as lipomatosis and residuals thereof, including scars, is granted. 


REMAND

The Veteran has asserted that his psychiatric disorder is related to active duty service, to include as secondary to his service-connected lipomatosis.  However, further development is required before this claim may be adjudicated.

The Board notes that the most recent April 2014 VA examination stated that the "Veteran's current display of anxiety and depression also appear to be a continuation of the pattern of anxiety and depression displayed by the Veteran while in the military.  Given that the Veteran was using alcohol and cocaine while experiencing the [current] symptoms of anxiety and depression, it is not possible for this writer to give this Veteran a diagnosis of an Anxiety Disorder or Mood Disorder."  Further, since the date of the previous VA examination, the RO has received numerous medical treatment records which may indicate that the Veteran still suffers from the aforementioned psychiatric symptoms despite abstaining from alcohol and cocaine.  Additionally, these records were not considered by the RO in its most recent July 2015 statement of the case (SOC).

Therefore, a remand is required for a new examination, as well as for the RO to consider the new evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); See also 38 C.F.R. § 20.1304(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all treatment records from the VA Medical Center in Hudson, New York since August 2017, and any other VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them.

2.  Schedule the Veteran for a VA examination to determine the nature, extent, onset and etiology of his acquired psychiatric disorder.  The claims file must be reviewed, including the new records and the opinion provided by the Veteran's treating VA physician, and such review should be noted in the addendum opinion. 

The examiner should identify all current psychiatric disorders found on examination, including substance abuse, PTSD, insomnia, anxiety, and depression.  

For each diagnosed psychiatric disorder, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorder is etiologically related to the Veteran's period of service, to include as secondary to his service-connected lipomatosis.

If PTSD is diagnosed, the examiner must specify the stressor(s) upon which the diagnosis was based.  

If the examiner cannot provide the requested opinion without resorting to mere speculation, he or she should provide a complete explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Following any additional indicated development, the AOJ should review the claims file and re-adjudicate the Veteran's service connection claim for a psychiatric disorder.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


